 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDHill Road Convalescent Hospital,Inc.andSan Fran-cisco Bay Area Professional&Vocational Divisionof Freight Checkers,Clerical Employees and Help-ers, Local 856, Petitioner.Cases 20-RC-12217 and20-RC-12228April 21,1975DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERSJENKINS,KENNEDY, AND PENELLO'Pursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-mem-ber panel has considered objections to two electionsheld on October 10, 1974,' and the Acting RegionalDirector's report recommending disposition of same.The Board has reviewed the record in light of the ex-ceptions and brief, and hereby adopts the Acting Re-gional Director's findings and recommendations.'iThe elections were conducted pursuant to a stipulation for certificationupon consent election, in two units. The tally in Unit 1 was 37 for, and 27against, the Petitioner, there were 6 challenged ballots, an insufficient num-ber to affect the results. The tally in Unit 2 was 5 for, and 2 against, thePetitioner; there were no challenged ballots.2While we adopt the recommendations of the Acting Regional Directorthat the objections should be overruled, we do not adopt the rationale uponwhLch she bases her recommendation that Objection 5 be overruled. TheEmployer stated in a letter to its employees that it "has the absolute rightto lure permanent replacements for any employees who engage in an eco-nomic strike" and that "If you go out on strike you may be permanentlyreplaced." The Petitioner asserted that this statement was untrue and theEmployer objected thereto.The Acting Regional Director found that, assuming the Petitioner madea misstatement regarding the replacement of economic strikers, it was un-reasonable to assume that the employees would have relied on this misstate-ment rather than on the Employer's correct statement of the law However,CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for San Francisco Bay AreaProfessional & Vocational Division of Freight Check-ers,Clerical Employees and Helpers, Local 856 andthat, pursuant to Section 9(a) of the Act, as amended,said labor organization is the exclusive representativeof all the employees in the following appropriate unitsfor the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and otherterms and conditions of employment:Unit 1-All nurses' aides and housekeeping, die-tary and laundry employees employed at the Em-ployer's convalescent hospital in Novato, Cali-fornia; excluding clerical employees, confidentialsecretaries, guards and supervisors as defined inthe Act.Unit 2-All licensed vocational nurses employedattheEmployer's convalescent hospital inNovato,California;excludingnurses'aides,housekeeping employees, dietary and laundry em-ployees,office clerical employees, confidentialsecretaries, guards and supervisors as defined inthe Act.we do not think that a material misrepresentation sufficient to warrantsetting aside the election occurred simply because Petitioner's statement(like the Employer's) was not coupled with a fuller explanation of economicstrikers' poststnke rights to reinstatement under the Act as appears inTheLaidlaw Corporation,171 NLRB 1366 (1968) SeeMississippi ExtendedCare Center, Inc., d/b/a Care Inn, Collierville,202 NLRB 1065 (1973)i Even assuming that the statement was objectionable under theHollywoodCeramics rule (Hollywood Ceramics Company, Inc.,140 NLRB 221 (1962)),Member Penello would not set the election aside for the reasons stated inMedical Ancillary Services, Inc.,212 NLRB 582 (1974)217 NLRB No. 75